Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 10 and 16 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Double Patenting Rejection

The terminal disclaimer filed on October 6, 2022 was disapproved for the following reasons:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Therefore, claims 1-2 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 14-15 and 17-22 of US Patent 11,060,778 as shown in the office action mailed on July 8, 2022. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 10, the claim recites in lines 4-5 “in the first cryogenic device communication protocol; and h”. It is unclear what the “h” means  or if the “h” is a typo. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “in the first cryogenic device communication protocol; and [[h]]”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US-2013/0160468) in view of McNamara et al (US-7,462,955).

In regards to claim 16, Kimura teaches a controller/apparatus to drive with a plurality of cryogenic devices, in a cryogenic system, that have different power supply requirements [fig. 1 elements 100 (apparatus), 10, 102 and 104 (cryogenic devices), fig. 4, par. 0083, par. 0093 L. 9-14]. Kimura teaches that the apparatus provides the power to the cryogenic devices using a commercial power supply and regulates the voltage and frequency provided to the cryogenic devices according to the power requirements of the device [par. 0083, par. 0093 L. 9-14]. This teaching means that the apparatus comprises a power source that provides a single input voltage that has a phase and frequency and 6US 151316588v1_310010-00623a power supply element, connected to the power source to receive the single input voltage, that is configured to simultaneously drive a plurality of cryogenic devices that have different power supply requirements. Also, Kimura teaches that the power supply element provides power of a prescribed voltage and frequency to each of the plurality of cryogenics devices [par. 0083, par. 0093 L. 9-14]. This teaching means that the power supply element includes a plurality of power supply outputs each with a phase, the power supply outputs including: a first power supply output that provides a first output voltage at a first phase to a first type of cryogenic device that has first power supply requirements; and a second power supply output that provides a second output voltage at a second phase to a second type of cryogenic device that has second power supply requirements, wherein the second output voltage is different than the first output voltage and the second power supply requirements are different than the first power supply requirements.  
Kimura does not teach that the power supply outputs comprise a plurality of transformers of ac-ac converters.
On the other hand, McNamara teaches that a system comprising a power supply supplying power to a plurality of devices having different power requirements such as different voltages and phases can comprise a power supply element  that comprises a plurality of outputs [fig. 2 elements 10 (power supply element), 32 (power supply) and 44 (plurality of outputs), col. 3 L. 13-17, col. 4 L. 1-8]. Furthermore, McNamara teaches that the power supply outputs further comprises a plurality of AC-AC converters each providing the required voltage and phase to a respective device [fig. 2 elements 46, 48, 50 and 51, col. 3 L. 13-17, col. 4 L. 3-8, L. 50-53 and L. 57-65, col. 5 L. 24-32].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McNamara’s teachings of having a AC-AC converter at each output of the power supply element in the apparatus taught by Kimura because it will permit the system to work with a variety of cryogenic devices that have different power requirements.
The combination of Kimura and McNamara does not explicitly that the second phase differs from than the first phase by a phase angle between the second phase and the first phase. However, it is clear from the combination’s teachings that the power supply element can regulate the power, voltage and phase provided to a cryogenic device based on its power requirements [see Kimura par. 0083, par. 0093 L. 9-14, see McNamara col. 4 L. 57-65]. Therefore, it would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use cryogenic devices which voltage phases requirements differ by a phase angle between each other phases because those devices will provide reliable performance.

In regards to claim 17, the combination of Kimura and McNamara, as applied in claim 16 above, further teaches that a commercial power source is used by the power supply element to provide power to the cryogenic devices [see Kimura par. 0083, par. 0093 L. 9-14]. Kimura does not explicitly teach that the power source is an independent power source dedicated to the power supply element. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have used an independent power source for the power supply element because it will permit the system to provide power to the devices reliably and keep working even when other parts of the system do not have power.

In regards to claim 18, the combination of Kimura and McNamara, as applied in claim 16 above, further teaches that the power supply element can regulate the power, voltage and phase provided to a cryogenic device based on its power requirements [see Kimura par. 0083, par. 0093 L. 9-14]. This teaching mean that the first power supply output can be regulated as desired or need. Kimura does not explicitly teach that the first power supply output is one or more selected from a group consisting of a two-phase power supply output with a ninety-degree phase angle, a three-phase power supply output, a single-phase power supply output, and combinations thereof. However, one of ordinary skill in the art, before the filing date of the claimed invention, would have selected the first power supply output from the claimed list because those outputs will provide reliable power to devices that require those power characteristics to operate.

In regards to claim 19, the combination of Kimura and McNamara, as applied in claim 16 above, further teaches that the power supply element can regulate the power, voltage and phase provided to a cryogenic device based on its power requirements [see Kimura par. 0083, par. 0093 L. 9-14]. This teaching means that the first power supply requirements include a required voltage, a required current, and a required phase.  

In regards to claim 20, the combination of Kimura and McNamara, as applied in claim 16 above, further teaches that the power supply element can regulate the power, voltage and phase provided to a cryogenic device based on its power requirements, and that the system can comprise a plurality of types of cryogenic devices [see Kimura fig. 1, par. 0083, par. 0093 L. 9-14]. This teaching means that the plurality of power supply outputs can include a third power supply output that provides a third output voltage at a third phase to a third type of cryogenic device that has third power supply requirements, and the third output voltage, the third phase and the third power supply requirements meet following conditions: wherein the third output voltage is different than the first and second output voltages, the third phase is different than the first and second phase, and the third power supply requirements are different than the first and second power supply requirements; 7 US 151316588v1_310010-00623wherein the third output voltage is different than the first output voltage, the third phase is different than the first phase, and the third power supply requirements are different than the first power supply requirements; wherein the third output voltage is different than the first output voltage and is the same as the second output voltage, the third phase is different than the first phase and is the same as the second phase, and the third power supply requirements are different than the first power supply requirements and are the same as the second power supply requirements; or wherein third power supply requirements are different than the first power supply requirements.

In regards to claims 23 and 24, the combination of Kimura and McNamara, as applied in claim 16 above, further teaches that the power supply element can regulate the power, voltage and phase provided to a cryogenic device based on its power requirements [see Kimura par. 0083, par. 0093 L. 9-14]. Kimura does not explicitly that the phase angle between the second phase and the first phase is 90o or 120o. However, it is clear from Kimura’s teachings that the power supply element can regulate the power, voltage and phase provided to a cryogenic device based on its power requirements Therefore, it would have obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use cryogenic devices which voltage phases requirements differ by a phase angle of 90o or 120o because those devices will provide reliable performance.

Allowable Subject Matter

Claim(s) 1-2, 4-9, 11-15 and 21-22 would be allowable if a proper terminal disclaimer is filed to overcome the double patenting rejection, set forth in this Office action.

In regards to claims 1, 9 and 21, the claims would be allowable for the reasons provide din the office action mailed on July 8, 2022.

In regards to claim 2, 4-8, the claims would be allowable due to their dependency on claim 1.

In regards to claim 11-15, the claims would be allowable due to their dependency on claim 9.

In regards to claim 22, the claim would be allowable due to its dependency on claim 21.

Claim(s) 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 10, the claim would be allowable due to its dependency on claim 9.

Claim(s) 3 is/are objected due to being dependent upon a rejected base claim, but it would be allowable due to its dependency on claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685